Case 4:19-cv-00786-SDJ Document 1-2 Filed 10/24/19 Page 1 of 2 PageID #: 14




                  EXHIBIT "B"
            Case 4:19-cv-00786-SDJ Document 1-2 Filed 10/24/19 Page 2 of 2 PageID #: 15




~   Kristin Brady
    From:                             Mike Shackleford <mshackleford@oakpointtexas.com>
    Sent:                             Thursday, December 13, 2018 12:48 PM
    To:                               Tom Retzlaff
    Cc:                               Kristin Brady; Weill, Kelly; 'Andy Campbell'; 'Dalton Laferney'; jcouncil@alm.com; 'Editor-
                                      in-Chier; 'Jeffrey Dorrell'; 'Jason Wilson'; 'Jack Crosbie'; Ed.Reynolds@untedu;
                                      DebArmintor@cityofdenton.com; Chris.Watts@dtyofdenton.com;
                                      Frank.Dixon@cityofdenton.com
    Subject:                          Re: Jason Van Dyke threats to City Council members and citizens


    Mr Ratzlaff,

    Thank you for providing me with this information.

    I was relieved to read you had notified both UNT and D~nton City Council Members of
    posslble Issues regardlng them also. (I say poss1ble because the link you sent was unavailable.) I know
    members of both the Denton Police Department and the University of North Texas Police Department
    and both are full of extremely capabfe men and women. ·

    After reviewing both the email and attachments you sent, our department Is limited In this due to
    jurisdlctfonal Issues. As you mentioned the emaU header Information you sent regarding the origin of the
~   emails references Plano, Texas, a city over 30 miles from Oak Point.

    That does not mean rthink you should do nothing. One action you may consider is to file the report where the
    emall was received. You can simply go in and file a report with the local law enforcement agency regarding
    the communications with Mr. Van Dyke. This not only prevents Issues but also lets the officers who would be
    responding know who they could be walking up on should they come In contact with him. The
    Investigators may also need additional Information so you might consider contacting them beforehand.

    Thank you and please continue to send us whatever you think may be relevant to our citizens and
    employees safety.




    Mike Shackleford
    Director of Public Safety
    Oak Point, Texas



    From: Tom Retzlaff <retzlaff@texas.net>
    Sent: Wednesday, December 12, 201811:54:29 AM
    To: Mike Shackleford
    Cc: Kristin Brady; Weill, Kelly; 'Andy tampbell'; 'Dalton Laferney'; jcouncil@afm.com; 'Editor-Jn-Chief; 'Jeffrey Dorrell';
    'Jason Wiison'; 'Jack Crosbie'; Ed.Reynolds@unt.edu; Deb.Annlntor@cityofdenton.com; Chris.Watts@cltyofdenton.com;

                                                                 1
                                                                                                       CFLD-2628

          ATTORNEY WORK PRODUCT                               DOC 112                                              Page 1 of 1
